J-S28026-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    MATTHEW SEAN LANE                          :
                                               :
                       Appellant               :   No. 123 MDA 2020

      Appeal from the Judgment of Sentence Entered December 10, 2019
      In the Court of Common Pleas of Berks County Criminal Division at
                       No(s): CP-06-CR-0002575-2019


BEFORE: BOWES, J., OLSON, J., and MUSMANNO, J.

MEMORANDUM BY OLSON, J.:                                  FILED JULY 28, 2020

        Appellant, Matthew Sean Lane, appeals from the judgment of sentence

following his jury trial convictions for theft of property lost, mislaid, or

delivered by mistake (theft of mislaid property) and receiving stolen property.1

Upon review, we affirm.

        The trial court briefly summarized the facts of this case as follows:

        On May 10 2019, [Appellant] met [O.B.2 (the victim)] at her child’s
        school [in] Reading, Berk’s County, [Pennsylvania] to give her a
        ride to work. On the way, they stopped at a corner store where
        [the victim] entered the store and [Appellant] waited in the car.
        [The victim] left her bag in [Appellant’s] car. When she returned,
        neither [Appellant] nor the car were waiting for her. She called
        and texted [Appellant] multiple times and [Appellant] did not
        answer.     When [the victim] did finally have contact with

____________________________________________


1   18 Pa.C.S.A. §§ 3924 and 3925, respectively.

2 We use the victim’s initials and refer to her as “the victim” to protect her
identity.
J-S28026-20


       [Appellant], he told her that he was not going to return her bag
       and its contents (aka her “stuff”).

Trial Court Opinion, 2/6/2020, at 2.

       On    December      10,    2019,    a   jury   convicted   Appellant   of   the

aforementioned charges. The jury valued the stolen property at more than

$200.00, but less than $2,000.00. On the same day, the trial court sentenced

Appellant to two years of probation for theft of mislaid property. The trial

court also ordered Appellant to pay the victim $819.50 in restitution. The

receiving stolen property conviction merged for sentencing purposes. The trial

court imposed the sentence consecutively to an unrelated sentence Appellant

was already serving. On December 17, 2019, Appellant filed a post-sentence

motion challenging the weight of the evidence presented at trial.                  On

December 19, 2019, the trial court denied Appellant’s post-sentence motion.

This timely appeal resulted.3

       On appeal, Appellant presents the following issue for our review:

       Whether the trial court abused its discretion when it permitted a
       guilty verdict for the charge of theft of property lost, mislaid or
       delivered by mistake [to withstand a challenge to the weight of
       the evidence, given that the Commonwealth’s only witness, the
       victim, made inconsistent statements and testified without
       corroboration?]

Appellant’s Brief at 6 (superfluous capitalization omitted).

____________________________________________


3 Appellant filed a timely, counseled notice of appeal on January 16, 2020.
Thereafter, Appellant complied timely with the trial court’s directives to file a
concise statement of errors complained of on appeal pursuant to Pa.R.A.P.
1925(b). The trial court issued an opinion pursuant to Pa.R.A.P. 1925(a) on
February 6, 2020.

                                           -2-
J-S28026-20




      Appellant claims that his convictions were against the weight of the

evidence that the Commonwealth presented at trial.        Appellant claims the

victim’s testimony was so inconsistent that the verdict should shock the

conscience of the trial court and this Court.       More specifically, in sum,

Appellant posits:

      The only witness in the present matter was inconsistent in so
      many matters that the verdict shocks the conscience. The witness
      initially reported the crime as a burglary of her apartment. Then
      it changed to [her] purse [from] the back seat [of Appellant’s car].
      […T]he witness told the police and testified under oath at the
      preliminary hearing that she was picked up at her apartment and
      abandoned at [her child’s] school after going inside. The story
      changed at trial and the new story was that she was picked up [at
      her child’s school] and she was abandoned at [a] store. On direct
      examination[,] she testified that they stopped at a store and she
      went inside to purchase an item for [] Appellant and upon exiting
      the store found him gone.               The story changed on
      cross[-]examination and the new task was to give a piece of paper
      from [] Appellant to someone in the store and get an item from
      that individual. When no item was retrieved, the witness exited
      the store and found that Appellant had left the scene. These
      inconsistencies emerged not just on the day of the incident, but
      weeks later under oath at the preliminary hearing, and months
      later at trial.

      Further, limited corroborating evidence was submitted to support
      the witness's story. The Commonwealth presented numerous
      messages showing a series of missed phone calls.            These
      messages only show that the witness called [] Appellant on
      numerous occasions and sent him messages after he supposedly
      abandoned her at either the school or the store. There is no
      contribution from [] Appellant acknowledging the situation. There
      is no evidence that Appellant received and viewed these messages
      beyond a simple assumption that because he had viewed
      messages in the past he would continue to view them into the
      future.


                                     -3-
J-S28026-20


      No corroborating evidence was offered to substantiate the
      $400[.00] supposedly stolen. Although [the victim testified] that
      it was recently withdraw[n] from an ATM, the witness could not
      speak as to the location of the ATM and did not present any
      receipts or transaction histories showing the withdrawal.

Appellant’s Brief at 15-16.

      We adhere to the following standards:

      Appellate review of a weight claim is a review of the exercise of
      discretion, not of the underlying question of whether the verdict
      is against the weight of the evidence. Because the trial judge has
      had the opportunity to hear and see the evidence presented, an
      appellate court will give the gravest consideration to the findings
      and reasons advanced by the trial judge when reviewing a trial
      court's determination that the verdict is against the weight of the
      evidence. One of the least assailable reasons for granting or
      denying a new trial is the lower court's conviction that the verdict
      was or was not against the weight of the evidence and that a new
      trial should be granted in the interest of justice.

      This does not mean that the exercise of discretion by the trial court
      in granting or denying a motion for a new trial based on a
      challenge to the weight of the evidence is unfettered.             In
      describing the limits of a trial court's discretion, [our Supreme
      Court] explained:

         The term “discretion” imports the exercise of judgment,
         wisdom and skill so as to reach a dispassionate conclusion
         within the framework of the law, and is not exercised for the
         purpose of giving effect to the will of the judge. Discretion
         must be exercised on the foundation of reason, as opposed
         to prejudice, personal motivations, caprice or arbitrary
         actions. Discretion is abused where the course pursued
         represents not merely an error of judgment, but where the
         judgment is manifestly unreasonable or where the law is not
         applied or where the record shows that the action is a result
         of partiality, prejudice, bias or ill-will.

      Commonwealth v. Clay, 64 A.3d 1049, 1055 (Pa. 2013)
      (internal citations omitted).




                                      -4-
J-S28026-20


Commonwealth v. McClelland, 204 A.3d 436, 447 (Pa. Super. 2019)

appeal denied, 217 A.3d 214 (Pa. 2019).

      Here, the trial court determined:

      The jury[,] as the trier of fact, had the right to weigh the testimony
      of each witness and determine [the] evidence it found credible.
      The jury was free to accept or reject the various theories argued
      by the Commonwealth and the [d]efense in this case. Defense
      counsel cross-examined [the victim] about the differences
      between her trial testimony and initial reports to the police. The
      defense also questioned whether the bag [at issue] even existed
      when challenging [the victim’s] credibility.

      While certainly a disappointment to [Appellant], upon review of
      the record, the verdict of the jury [did] not come as a shock to
      [the trial court]. The evidence presented at trial was not contrary
      to the verdicts of the jury. The jury has the right to weigh the
      testimony and determine which evidence it finds credible. The
      jury made factual findings and rendered a verdict of guilty.
      Therefore, [Appellant] was not deprived of his rights, and this
      issue has no merit.

Trial Court Opinion, 2/6/2020, at 3 (case citations omitted).

      Appellant suggests that we reassess the credibility of the victim and the

supporting evidence presented at trial. Based upon our standard of review,

however, we may not reweigh trial evidence. We limit our review to the trial

court’s exercise of discretion in ruling on the weight claim.     Upon our review

of the certified record, we conclude the judgment was not manifestly

unreasonable. The trial court applied the law properly. The record shows the

trial court’s decision was not the result of partiality, prejudice, bias or ill-will.

As such, the verdict does not shock the conscience of the court. Accordingly,

we discern no abuse of discretion in the denial of Appellant’s challenge to the

weight of the evidence presented at trial.

                                        -5-
J-S28026-20


     Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 07/28/2020




                                 -6-